Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims and for claim 1, the limitation of: “an arrangement of the micro concave-convex structure is a zigzag arrangement with respect to a traveling direction of internally propagating light” is not shown and must be clearly shown. The specification refers to zigzag in:
[0031] In the example shown in FIG. 2, the first micro concave-convex structure 11 is arranged in a zigzag fashion with respect to the traveling direction of internally propagating light. And definition (merriam webster) of zigzag is: one of a series of short sharp turns, angles, or alterations in a course.

    PNG
    media_image1.png
    332
    467
    media_image1.png
    Greyscale

Therefore, the recitation of “an arrangement of the micro concave-convex structure is a zigzag arrangement with respect to a traveling direction of internally propagating light” must be clearly shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation of “an arrangement of the micro concave-convex structure is a zigzag arrangement with respect to a traveling direction of internally propagating light” is unclear language. It is not clear how this zig-zag arrangement is formed, and how it looks. The drawings also do not illustrate clearly the zig-zag arrangement as claimed. The zig-zag arrangement is described in 3 locations in the instant specification as copied below:
[0008]: and an arrangement of the micro concave-convex structure is a zigzag arrangement with respect to a traveling direction of internally propagating light.

[0078] the second micro concave-convex structure 12 was caused to be arranged in a zigzag fashion.
And none of the above description clearly explains what is meant by a zigzag arrangement of the micro concave-convex structure.
Further, for claim 7, it is not clear what “reflection chromaticity” is. Reflection chromaticity does not appear as a standard optical definition and it is not clear what it stands for. Appropriate correction is needed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

   Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Makoto (JPH06342159, cited by Applicant) and Otowa (WO2016035776, cited by Applicant)
Regarding claim 1, Makoto teaches an optical body comprising:
a base material 50 (light guide plate 50 in [0003], Fig.3) ;

a micro concave-convex structure formed periodically to follow each of both surfaces of the base material (the top horizontal surface of 50 that is uneven) and a surface of the macro concave-convex structure (fine rugged surface 2 on surface 50b), wherein the surface of the macro concave-convex structure has an inclined surface that is inclined with respect to the one surface by more than or equal to 30° and less than 90° (angles of the two inclined/triangular shaped surfaces 50b with respect to the horizontal surface as shown below), 



    PNG
    media_image2.png
    693
    639
    media_image2.png
    Greyscale

 	Makoto does not teach an average period of concavity and convexity of less than or equal to a wavelength of visible light.
Otowa teaches an average period of concavity and convexity of less than or equal to a wavelength of visible light.


Regarding claim 2, Makoto in view of Otowa teaches an optical body wherein an angle between an arrangement direction of the micro concave-convex structure and a direction perpendicular to a propagation direction of the internally propagating light is an acute angle (as shown by the angle in the drawing above, of the triangular pattern on which the micro concave-convex structures are disposed), but does not explicitly teach an angle between 30 to 60°. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide an angle between 30 to 60 degrees,  since where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. 

 Regarding claim 3, Makoto in view of Otowa teaches the invention as set forth in claim 1 above, but does not indicate a separate light emitting region and a non-light emitting region. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide separate regions wherein the one surface is partitioned into a light emitting region where the macro concave-convex structure is formed and a non-light emitting region other than the light emitting region, and the micro concave-convex structure is formed in each of both of the light emitting region and the non-light emitting region since where the general conditions of a claim 

Regarding claim 4, Makoto in view of Otowa teaches the micro concave-convex structure extends in a direction perpendicular to the surface of the macro concave-convex structure (since the uneven sections 2 are Makoto are protruding out from the macro concave-convex structure).

Regarding claim 5, Makoto in view of Otowa teaches the macro concave-convex structure is an aggregate of a plurality of macro convexities and a plurality of macro concavities and at least one of the plurality of macro convexities and the plurality of macro concavities has a prism shape, and the micro concave-convex structure is formed to follow a surface of each of the plurality of macro convexities and the plurality of macro concavities (the prism shape of surface 50b in Figures 1 and 3 in Makoto).

Regarding claim 8, Makoto in view of Otowa teaches the optical body, wherein an average height of the micro concave-convex structure is more than or equal to 200 nm (paragraph 3 on page 6 of Otowa).

Regarding claim 9, Makoto in view of Otowa teaches the invention as set forth in claim 1 above, but does not teach the base material has a multiple-layer structure. However Makoto in view of Otowa teaches multiple sections in the base material consisting of the macro concave-convex structure, and the micro concave-structure on as a single layer, and it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a multi-layer, in place of  the single layer of Makoto in view of Otowa, since forming  multi-layers an article which has formerly been formed as a single layer involves only routine skill in the art.

Regarding claim 10, Makoto in view of Otowa teaches light emitting device (light source body in [0001] in Makoto) comprising: the optical body: and a light source that is provided on a side surface of the optical body and injects light into an inside of the optical body from the side surface of the optical body (shown by Rays L1 in Makoto).
 
	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Makoto in view of Otowa and further in view of Endoh (US 20080265149)
Regarding claims 6 and 7,  Makoto in view of Otowa teaches the invention set forth in claim 1 above, but is silent regarding a luminous reflectance is less than or equal to 1.0% (for claim 6) and a reflection chromaticity (a* b*) is less than or equal to 1.0 (for claim 7, see 112 rejection above).
Endoh teaches uneven surface structures wherein the luminous reflectance is less than or equal to 1.0% ([0009]).    From the teachings of Endoh it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to achieve reflectance of 1% or less and a reflection chromaticity (a* b*) of 
Contact Information

      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875